FORM 8-A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b)OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 PhotoAmigo, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5422795 (State (jurisdiction) of incorporation or organization) (IRS Employer Identification Number) 924 Olive Street Santa Barbara, California93101 (805) 965-0699 (Address of principal executive offices) If this Formrelates to the registration of a class of debt securities and is effective upon filing pursuant to General Instruction A.(c)(1), please check the following box. If this Formrelates to the registration of a class of debt securities and is to become effective simultaneously with the effectiveness of a concurrent registration statement under the Securities Act of 1933 pursuant to General Instruction A.(c)(2), please check the following box.o Securities to be registered pursuant to Section12(b)of the Act: None Name of each exchange on which each class is to be registered: Over-the-Counter Bulletin Board Securities to be registered pursuant to Section12(g)of the Act: Common Stock, $.001 par value DESCRIPTION OF SECURITIES ITEM 1. Description of Registrant’s Securities to Be Registered Registrant’s Registration Statement on FormS-1 under the Securities Act of 1933, No.333-164633, declared effective on September 10, 2010 (the “Effective Registration Statement”), is incorporated herein by reference, including specifically, “Description of Securities,” contained therein. ITEM 2. Exhibits 1. 1.1 Specimen Certificate for $.001 par value common stock of the Registrant 2. Articles of Incorporation of Registrant, as amended filed as Exhibit 3.1 to the Effective Registration Statement, are and incorporated herein by reference 3. Bylaws of Registrant, filed as Exhibit3.2 to the Effective Registration Statement, are incorporated herein by reference SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:June 14, 2011 PhotoAmigo, Inc. By: /s/Robert Heckes Robert Heckes Chief Executive Officer
